Citation Nr: 0638429	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-40 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for headaches, syncope, upset stomach, and depression 
as a result of medication prescribed by Department of 
Veterans Affairs (VA) physicians.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
January 1984 and from May 1994 to September 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO), which denied the veteran's claim for   
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for headaches, syncope, upset stomach, and 
depression secondary to medication.

The veteran submitted additional evidence, in connection with 
her claim, directly to the Board in April and July 2005.  
When pertinent evidence is submitted to the Board within 90 
days of certification and such evidence has not been reviewed 
by the agency of original jurisdiction, it must be referred 
to the agency for review unless the appellant has waived this 
procedural right in writing.  38 C.F.R. § 20.1304 (2006).  
The appellant has not made such a waiver.  In this instance, 
however, the evidence submitted by the appellant has been 
reviewed by the Board and found to be duplicative and 
cumulative of data already on file, which has already been 
considered by the RO, or the new evidence is otherwise not 
material to the current claim.  The Board finds that this 
additional evidence does not constitute "pertinent 
evidence" within the meaning of 38 C.F.R. § 1304 and thus 
does not require referral to the RO for review and 
preparation of a supplemental statement of the case. 

FINDING OF FACT

The competent medical evidence demonstrates that there were 
no adverse effects caused by the medications prescribed by VA 
in treating the veteran that were not reasonably foreseeable.



CONCLUSION OF LAW

The criteria for an award of compensation benefits for 
disability resulting from VA medical treatment are not met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2003 and January 
2004; and a rating decision in April 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

Merits of the Claim

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  The veteran must show 
that the VA treatment in question resulted in additional 
disability and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable. See 38 U.S.C.A. § 1151; 
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  The veteran 
must show that additional disability is actually the result 
of VA hospitalization or medical treatment and not merely 
coincidental therewith. See 38 C.F.R. § 3.358(c)(1). 

Here, the Board finds that the veteran's contention, as 
reflected in hearing testimony and statements on file, that 
she developed headaches, syncope, upset stomach, and 
depression due to medication (Zoloft) prescribed in June 2003 
to treat her psychiatric condition is unsupported by the 
medical evidence.  The objective clinical record shows that, 
prior to June 2003, the veteran had a lengthy history of 
stomach discomfort due to gastroesophageal reflux disease 
(GERD), occasional headaches, and depression (see VA progress 
note dated January 4, 2001).  She was noted in April 2004 by 
a VA clinician to have headaches, migrainous in origin, plus 
occasional syncope with these headaches and a questionable 
seizure disorder.  However, no unforeseen adverse effects 
involving these disorders, as well as the veteran's stomach 
discomfort, attributable to Zoloft or any other prescribed 
medication is noted at any time in the clinical record.  
Therefore, the competent evidence of record does not show 
that medications prescribed by VA caused the veteran to have 
headaches, syncope, upset stomach, and depression beyond that 
which was reasonably foreseeable.  Further, the veteran has 
neither submitted nor identified any medical evidence or 
opinion showing that these conditions resulted from negligent 
treatment rendered by the VA.

The veteran's own statements, as that of a lay person, do not 
constitute competent evidence.  Although the veteran 
testified that her doctors had told her that her seizure 
disorder was related to medication prescribed by VA, this 
assertion by the veteran, which was contradicted by earlier 
testimony, is not sufficient to support the claim.  The 
United States Court of Appeals for Veterans Claims has held 
that hearsay medical evidence, as transmitted by a lay 
person, is not competent evidence because the connection 
between what a physician said and the lay person's account of 
what the physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence. See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995). 

To the extent that the veteran's conditions are side effects 
of medications provided to her, to include an upset stomach 
from Zoloft as indicated by a VA prescribed medical 
information notice of record, such side effects are 
reasonable foreseeable and are not shown to result from 
carelessness, negligence or other fault on the part of VA.

In short, the Board finds that the veteran's claims file is 
devoid of any competent medical evidence that demonstrates 
that she has any disability resulting from VA treatment.

Because the probative evidence shows that VA treatment did 
not result in additional disability, the Board finds that the 
veteran did not suffer an injury as the result of VA medical 
or surgical treatment and that the preponderance of the 
evidence is against the claim of entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for headaches, syncope, upset stomach, and depression 
as a result of medication prescribed by Department of 
Veterans Affairs (VA) physicians is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


